J-S67013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WARREN PARKER                              :
                                               :
                       Appellant               :   No. 774 MDA 2019

          Appeal from the Judgment of Sentence Entered April 8, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0004766-2018


BEFORE:       OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                            FILED DECEMBER 20, 2019

        Appellant, Warren Parker, appeals from the judgment of sentence

entered on April 8, 2019, following his jury trial convictions for possession

with intent to deliver heroin and criminal use of a communication facility.1 We

affirm.

        The trial court summarized the facts and procedural history of this case

as follows:

        On January 4, 2018, Officer Andrew Mease, of the Lancaster City
        Bureau of Police Selective Enforcement Unit, worked with Officer
        Adam Flurry, Officer Jason Hagy[,] and a confidential informant
        (“CI”) to set up a drug buy from [Appellant]. At that time, Officer
        Mease was working undercover. The CI informed Officer [Mease]
        that they could “purchase a quantity of heroin from someone they
        knew as Warren.” The CI then made a phone call after which they
        directed Officer Mease to the 400 block of Howard Avenue. Once
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   35 Pa.C.S.A. § 780-113(a)(30) and 18 Pa.C.S.A. § 7512, respectively.
J-S67013-19


       parked, the CI then made a second call to “Warren” to tell him
       that they had arrived. Officer Mease gave the CI $60[.00] in
       pre-documented currency. The CI exited the vehicle and walked
       east 25 to 30 yards and onto the porch of [a residence on] Howard
       Avenue. Although partially blocked by blinds, Officer Mease had
       a full view of a man exiting the home and then walking down the
       front steps toward Officer Mease’s parked vehicle with the CI. At
       the time, Office[r] Mease was clearly able to see the man, who he
       later identified as [Appellant]. When [Appellant] and the CI
       reached the vehicle, the CI entered the car and [Appellant]
       continued walking down Howard Avenue toward Duke Street. The
       CI then gave Officer Mease the heroin he had purchased from
       [Appellant]. Officer Mease and the CI returned to the station,
       where the CI was search[ed]. Officer Mease relinquished the
       purchased drugs to the surveillance officer and found and
       identified a picture of [Appellant]. [Appellant] was later arrested
       and charged with [the aforementioned offenses].

       A jury trial began on January 22, 2019. After two days, the jury
       returned a guilty verdict on both counts. [The trial court] ordered
       a presentence investigation report, which was [prepared], and
       sentencing occurred on April 8, 2019. At that time, [the trial
       court] sentenced [Appellant] to [an aggregate] total of [three] to
       [eight] years[’] incarceration. [Appellant] subsequently filed this
       timely appeal.

Trial Court Opinion, 7/29/2019, at 1-2 (record citations omitted).

       On appeal, Appellant presents the following issue2 for our review:

       Did the trial court err in allowing the jury to consider the charge
       of criminal use of a communication facility when there had not
       been any evidence linking the phone number to [Appellant]?


____________________________________________


2  Appellant presented the trial court with a second appellate issue regarding
objections to evidence obtained by the confidential informant. However, he
has abandoned that issue on appeal and we find it waived. Commonwealth
v. Dunphy, 20 A.3d 1215, 1218 (Pa. Super. 2011) (issues raised in Pa.R.A.P.
1925 concise statement that are not developed in appellate brief are
abandoned); see also Commonwealth v. Woodward, 129 A.3d 480, 509
(Pa. 2015) (holding that “where an appellate brief fails to … develop an issue
in any [] meaningful fashion capable of review, that claim is waived[]”).

                                           -2-
J-S67013-19



Appellant’s Brief at 5.

      Appellant “contends that the evidence was insufficient to support his

conviction for the criminal use of a communication facility because the

Commonwealth failed to provide any evidence connecting [Appellant] to the

[tele]phone number that allegedly coordinated the time and location of the

[drug] exchange with the CI.” Id. at 9. More specifically, Appellant argues:

      The Commonwealth did not introduce any evidence that the
      communication device that was used to set up the drug
      transaction was [Appellant’s] phone. The Commonwealth could
      have easily subpoenaed [tele]phone records for the [tele]phone
      in question to ascertain [to] whom that [tele]phone belonged[.]
      The Commonwealth did not show that the person who was texting
      the [CI] was [Appellant].

Id. at 11.

      We adhere to the following standard when considering whether the

evidence was sufficient to sustain a conviction:

      The standard we apply in reviewing the sufficiency of evidence is
      whether, viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact finder to find every element of the crime beyond
      a reasonable doubt. Additionally, it is not the role of an appellate
      court to weigh the evidence or to substitute our judgment for that
      of the fact finder.

Commonwealth v. Moss, 852 A.2d 374, 381 (Pa. Super. 2004) (citations

omitted).

      Criminal use of communication facility is statutorily defined as follows:

      § 7512. Criminal use of communication facility

      (a) Offense defined.—A person commits a felony of the third
      degree if that person uses a communication facility to commit,
      cause or facilitate the commission or the attempt thereof of any

                                     -3-
J-S67013-19


     crime which constitutes a felony under this title or under the act
     of April 14, 1972 (P.L. 233, No. 64), known as the Controlled
     Substance, Drug, Device and Cosmetic Act. Every instance where
     the communication facility is utilized constitutes a separate
     offense under this section.

18 Pa.C.S.A. § 7512.

     We previously determined that

     the Commonwealth must prove beyond a reasonable doubt that:
     (1) Appellant[] knowingly and intentionally used a communication
     facility; (2) Appellant[] knowingly, intentionally or recklessly
     facilitated an underlying felony; and (3) the underlying felony
     occurred. The law of our Commonwealth compels this result.
     Facilitation has been defined as any use of a communication
     facility that makes easier the commission of the underlying felony.
     If the underlying felony never occurs, then Appellant[ has]
     facilitated nothing and cannot be convicted under § 7512.

Moss, 852 A.2d at 382.

     Here, there is no dispute, and Appellant does not challenge, that the

underlying felony drug delivery occurred. Instead, Appellant maintains that

the Commonwealth failed to present sufficient evidence that Appellant was

the person who used the communication facility to facilitate that felony. To

support this claim, Appellant suggests that the Commonwealth was required

to show that the cellular telephone used to communicate with the CI

“belonged” to Appellant and that subpoenaed telephone records should have

been produced at trial to substantiate that fact. Appellant, however, has not

provided this Court with legal authority for this proposition and our

independent research has not revealed such a requirement. Indeed, we have

previously determined “that authentication of electronic communications, like

documents, requires more than mere confirmation that the number or address


                                    -4-
J-S67013-19


belonged to a particular person.            Circumstantial evidence, which tends to

corroborate the identity of the sender, is required.” 3            Commonwealth v.

Koch, 39 A.3d 996, 1005 (Pa. Super. 2011); see also Moss, 852 A.2d at 384

(police witnessing CI’s telephone conversation facilitating a controlled drug

transaction, later corroborated when police witnessed CI engaging in a

narcotics transaction at an agreed upon time and location, was sufficient to

support conviction under § 7512).

       Here, the CI informed the police that they could purchase heroin from

Appellant. The CI made telephone calls and directed police to a residence on

Howard Avenue at a specific time.                The police witnessed an interaction

between Appellant and the CI, at the time and place designated by telephone,

and later confirmed that a narcotic transaction occurred. Because the police

were    able   to   corroborate      that      Appellant   acted   in   conformity   with

communications in which the CI engaged, the Commonwealth presented

sufficient circumstantial evidence to support Appellant’s conviction for criminal




____________________________________________


3  Obviously, even if a telephone or other communication device is registered
to a particular individual, someone other than that individual could be using
the device. Moreover, a cellular telephone may be pre-paid and purchased
anonymously with cash without registering it to an individual.          Thus,
circumstantial evidence regarding the sender of communications is required.
Here, actions in response to the CI’s telephone calls is more probative of
Appellant’s use of a telephone to arrange a drug buy than his ownership of
the device. Accordingly, Appellant’s claim pertaining to the ownership of the
telephone at issue fails.

                                            -5-
J-S67013-19


use of a communication facility. Accordingly, Appellant’s sole appellate issue

fails.

         Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2019




                                     -6-